DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-41 are pending in this application.

Response to Amendment
This Office Action is in response to applicant’s communication filed on July 30th, 2021. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 22, 29, and 36 have been amended. As a result, claims 22-41 are pending in this application.
Applicant’s argument, see pg. 10-11 filed on July 30th, 2021, with respect to the rejection under 35 U.S.C 112 relating to claims 22, 29, and 36 as being indefinite have overcome the rejection. Applicant amended the claims to clarify “in response to the determining that data protection is to be enabled for the data object” feature of claim 22…” such that the claim simply covers “determining that the data is to be enabled for the data object..” and then what happens in response to that determination. The rejection have been withdrawn due to the arguments filed on July 30th, 2021.

Response to Arguments
Applicant’s arguments, see pg. 11-15, filed on July 30th, 2021, with respect to the rejection of independent claims 22, 29 and 36 under 35 U.S.C 103, where the applicant asserts Kano and Sim-Tang does not teach disclose “in response to the determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object, wherein a particular record of the one or more records indicating a particular write of the respective writes comprises: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write" as recited in amended independent claims 22, 29 and 36. The examiner agreed that the applied references, Kano, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn in independent claims 22, 29, and 36. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2007/0245107 issued to Yoshiki Kano (hereinafter as "Kano '107") is shown to teach the amended limitation. 

Kano '107 teaches initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See [0048]; mapped logical device (LDEV) including target LUs and CMD DEV into the defined consistency group. See [0115]; CMD DEV is listed on CMD DEV 85 in table 25}), wherein

a particular record of the one or more records indicating a particular write of the respective writes comprises: one or more before-values for the data object modified by the particular write (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}); and

one or more after-values for the data object modified by the particular write (Kano '107: [0130]; In case of “End After JNL” action, JNL manager suspends 10 journaling. JNL manager turns off the protection mode 64 in FIG. 5 and writes header and footer information as the marker which is “End After JNL” on the JNL LDEV.  JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}).  

Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See [0048]; mapped logical device (LDEV) including target LUs and CMD DEV into the defined consistency group. See [0115]; CMD DEV is listed on CMD DEV 85 in table 25}), wherein a particular record of the one or more records indicating a particular write of the respective writes comprises: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write" (See Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”} and [0130]; In case of “End After JNL” action, JNL manager suspends 10 journaling. JNL manager turns off the protection mode 64 in FIG. 5 and writes header and footer information as the marker which is “End After JNL” on the JNL LDEV.  JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}).

Applicant’s arguments, see pg. 16-25 filed on July 39th, 2021, with respect to the rejections of independent claims 22-41 under 35 U.S.C 101, where the applicant asserts that claims 22-41 does not recite a mental process without containing additional elements that are sufficient to amount to significantly more than the judicial exception. 

Examiner respectfully disagrees. Applicant indicates that claims 22-41 cannot be practically be performed in the human mind. Applicant indicates that claim 22 recites actions to “determining that data protection is to be enabled for the data object to provide for a restore of the data object; and in response to the determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object, wherein a particular record of the one or more records indicating a particular write of the respective writes comprises: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write“. These actions can be performed in the human mind. The human mind can evaluate data being coming in and performing a checklist to determine whether that item in the list is validated (protected) and determine a check for before and after situation for that item. 
Accordingly, applicant further indicates on pg. 20-21 of the remarks, indicating that the amended claims represents a solution in solving existing problems by “After change record logging to the journal is configured for a given table (e.g., as a result of a request for enabling continuous data protection, as a result of a request to create a secondary index, or as a result of a client's request to view changes using a stream- oriented interface), the results of all the writes performed on the table may be represented in the journal in various embodiments. That is, the journal may serve as an authoritative source of the changes committed to the table. As such, in addition to being used for point-in-time restores, the journal may also be used for various other purposes, including the materialization of subsets of the table contents for global secondary indexes”. However, applicant’s current claims don’t indicate that the after change record logging for the given table would allow to enable continuous data protection as a result of creating a secondary index. The claims currently can be perform mentally as the human mind can evaluate data being coming in and performing a checklist to determine whether that item in the list is validated (protected) and determine a check for before and after situation for that item. 

As such, applicant indicates that claims 22-41 is significant more than the judicial exception by indicating that the claims in this case are not reciting mental processes, but directed to a real-world application performed within a computer system with “scalable log-based continuous data protection for distributed database”. Applicant indicated on pg. 20-21 of the remarks, indicating that the amended claims represents a solution in solving existing problems by “After change record logging to the journal is configured for a given table (e.g., as a result of a request for enabling continuous data protection, as a result of a to create a secondary index, or as a result of a client's request to view changes using a stream- oriented interface), the results of all the writes performed on the table may be represented in the journal in various embodiments. That is, the journal may serve as an authoritative source of the changes committed to the table. As such, in addition to being used for point-in-time restores, the journal may also be used for various other purposes, including the materialization of subsets of the table contents for global secondary indexes”. However, applicant’s current claims don’t indicate that the after change record logging for the given table would allow to enable continuous data protection as a result of creating a secondary index. The claims currently can be perform mentally as the human mind can evaluate data being coming in and performing a checklist to determine whether that item in the list is validated (protected) and determine a check for before and after situation for that item. 

Additionally, applicant then indicates on pg. 17 of the remarks, "to provide for a restore of the data object" (as claim 22 recites) in this case is necessarily something that is carried out by a computer system, and does not constitute a human mental process. The additional element of using a general purpose computer to be executed by one or more computing device to perform the necessary instructions is mere instructions to apply an exception using a generic computer component cannot provide an inventive concept as a user can perform this mentally in the mind writing instructions on a list and then perform the execution on a computer. Applicant indicates on pg. 19-20 stating that the claims 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 22- Step 1: The claim is directed towards a process or method. The method comprises performing at one or more computing devices in which stores a data object at a network accessible service and determine whether data protection is enabled for that data object and in response to determining that the data protection is enabled for that data object, initiate insertion, into a journal, of one or more records indicating respective writes into the data object. 

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 22 recites “storing a data object at a network-accessible service” and “determining that data protection is to be enabled for the data object”, In this context, “storing a data object at a network-accessible service” and “determining that data protection is to be enabled for the data object” can be interpreted as storing information in accessible locations and determining whether that information can be recovered based on reading an index list. This process can be accomplished mentally, as a person can lose information and retrieve from a specific area by relocating the information by reading from an index to determine that the information can be 

Step 2A, Prong Two- The abstract idea it no integrated into a practical application
Claim 22 does not recite any additional elements that would integrate the judicial exception into a practical application. Claim 22 recites elements of “determining” that is only required to occur “in response to determining that the data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object”.  The additional element of using a computer method to determining that the data protection is to be enabled for the data object by initiating insertion into a journal of one or more records directed to the data object is no more than mere instructions to apply exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Step 2B: 
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Appropriate correction is required.

Claim 23 is dependent on claim 22 and includes all the limitation of claim 22, Therefore, claim 23 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “in response to determining that the data object is to be restored, restoring the data object using at least a portion of the journal and a snapshot of the data object”. This process can be accomplished mentally, as an individual can determine that information be recover by locating the information in the index to help find screenshot of the entity being recover, and therefore, does not amount to significantly more than the abstract idea. 

Claim 24 is dependent on claim 22 and includes all the limitation of claim 22. Therefore claim 24 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “inserting, into the journal, one or more time marker records; and restoring the data object, wherein the restoring comprises examining the one or more time marker records”, which is an abstract idea as this is merely adding information into an index and recover information when examining the index of information, does not amount to significantly more than the abstract idea. 

Claim 25 is dependent on claim 22 and includes all the limitation of claim 22. Therefore claim 4 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “in response to the determining that data protection is to be enabled for the data object, initiating creation of one or more snapshots of the data object”, which is abstract idea of determining that recovery can be perform on that entity by allowing to create screenshot for that entity based on examining the index, and therefore, does not amount to significantly more than the abstract idea. 

Claim 26 is dependent on claim 22 and includes all limitation of claim 22. Therefore claim 26 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “in response to receiving a write request directed to the data object, (a) overwriting the data 

Claim 27 is dependent on claim 1 and includes all limitation of claim 1. Therefore claim 6 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “in response to determining a change in size of the journal, initiating a creation of a snapshot of the data object; and utilizing the snapshot and at least a portion of the journal to restore the data object”, which is an abstract idea of a person of examining an index list and determination to create a snapshot of the entity and restoring the data based on examining the list, which does not amount to significantly more than the abstract idea. 

Claim 28 is dependent on claim 22 and includes all the limitation of claim 22. Therefore, claim 28 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recite limitations of “storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored; and restoring the data object, wherein said restoring comprises examining the timestamp”, which is an abstract idea of storing information with a timestamp associated to specific device in the network system and recover the information by examining the 

Regarding claim 29- Step 1: The claim is directed to a system/apparatus. The claimed process comprises one or more computing device that include instructions to stores a data object at a network accessible service and determine whether data protection is enabled for that data object and in response to determining that the data protection is enabled for that data object, initiate insertion, into a journal, of one or more records indicating respective writes into the data object. 

Step 2A, Prong One- The claims recite an abstract idea
Claim 29 recites “storing a data object at a network-accessible service” and “determining that data protection is to be enabled for the data object”, In this context, “storing a data object at a network-accessible service” and “determining that data protection is to be enabled for the data object” can be interpreted as storing information in accessible locations and determining whether that information can be recovered based on reading an index list. This process can be accomplished mentally, as a person can lose information and retrieve from a specific area by relocating the information by reading from an index to determine that the information can be recovered.  Further, the claim recites “in response to determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object”. In this step, one can easily determine that recovery can be performed in retrieving information by reading through the index list in 

	Step 2A, Prong Two- The abstract idea it no integrated into a practical application
The additional elements recited are “one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to…””. The additional element of a computing device to include instructions that upon execution on or across one or more processors would cause the computing devices to execute is no more than mere instructions to apply exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Step 2B:
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 



Appropriate correction is required.

Claim 30 is dependent on claim 29 and includes all the limitation of claim 29, Therefore, claim 30 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the data object”. This process can be accomplished mentally, as an individual can determine that information be recover by locating the information in the index to help find screenshot of the entity being recover, and therefore, does not amount to significantly more than the abstract idea. 
Claim 31 is dependent on claim 29 and includes all the limitation of claim 29, Therefore, claim 31 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “insert, into the journal, one or more time marker records; and examine the one or more time marker records to restore the data object”. This process can be accomplished mentally, 

Claim 32 is dependent on claim 29 and includes all the limitation of claim 29. Therefore claim 32 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “in response to the determining that the data protection is to be enabled for the data object, initiate creation of one or more snapshots of the data object”. This process can be accomplished mentally, as this is merely determining that recovery can be perform on that entity by allowing to create screenshot for that entity based on examining the index, and therefore, does not amount to significantly more than the abstract idea. 

Claim 33 is dependent on claim 29 and includes all the limitation of claim 29. Therefore claim 33 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “in response to determining a restoration response time of the data object, initiate creation of at least one snapshot of the data object”, which is abstract idea of providing a generic computing device to determine a restoration time for that entity and perform a creation of the snapshot of that object, and therefore, does not amount to significantly more than the abstract idea. 



Claim 35 is dependent on claim 29 and includes all limitation of claim 29. Therefore claim 35 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “store, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored; and  restore the data object, wherein said restoring comprises examining the timestamp”, which is an abstract idea of storing information that includes the information of the timestamp of the node which stores the information and restore the information accordingly when examining the index in which can be perform by a generic computing component, which does not amount to significantly more than the abstract idea. 

Regarding claim 36- Step 1: The claim is directed to a computer readable medium claim. The claim comprises of a computer-accessible storage media that stores 

Step 2A, Prong One- The claims recite an abstract idea
Claim 36 recites “storing a data object at a network-accessible service” and “determining that data protection is to be enabled for the data object”, In this context, “storing a data object at a network-accessible service” and “determining that data protection is to be enabled for the data object” can be interpreted as storing information in accessible locations and determining whether that information can be recovered based on reading an index list. This process can be accomplished mentally, as a person can lose information and retrieve from a specific area by relocating the information by reading from an index to determine that the information can be recovered.  Further, the claim recites “in response to determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object”. In this step, one can easily determine that recovery can be performed in retrieving information by reading through the index list in determining that information is checked off in determining that information can be stored for recovery based on inserting information into the index for that associate entity.

	Step 2A, Prong Two- The abstract idea it no integrated into a practical application


Step 2B: 
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 37 is dependent on claim 36 and includes all the limitation of claim 36, Therefore, claim 37 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the data object”. This process can be accomplished mentally, as an individual can determine that information be recover by locating the information in the index to help find screenshot of the entity being recover, and therefore, does not amount to significantly more than the abstract idea. 
Claim 38 is dependent on claim 36 and includes all the limitation of claim 36, Therefore, claim 38 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “insert, into the journal, one or more time marker records; and examine the one or more time marker records to restore the data object”. This process can be accomplished mentally, as this is merely adding information into an index and recover information when examining the index of information, does not amount to significantly more than the abstract idea. 

Claim 39 is dependent on claim 36 and includes all the limitation of claim 36. Therefore claim 39 recites the same abstract idea of “mental process” specifically 

Claim 40 is dependent on claim 36 and includes all the limitation of claim 36. Therefore claim 40 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “in response to determining a restoration response time of the data object, initiate creation of at least one snapshot of the data object”, which is abstract idea of providing a generic computing device to determine a restoration time for that entity and perform a creation of the snapshot of that object, and therefore, does not amount to significantly more than the abstract idea. 

Claim 41 is dependent on claim 36 and includes all limitation of claim 36. Therefore claim 41 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “in response to determining that data protection for the data object is to be disabled, terminating insertion, into the journal, of records indicating respective writes directed to the data object”, which is an abstract idea of an individual in which determines a recovery option for that entity is disabled and prevent any modification for that specific 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2007/0245107 issued to Yoshiki Kano (hereinafter as "Kano '107") in further view of U.S Patent 8,712,970 issued to Siew Yong Sim-Tang (hereinafter as "Sim-Tang").

	Regarding claim 22, Kano '107 teaches a method, comprising: performing, at one or more computing devices (Kano '107: [0038]; The hardware of the host 10 may be implemented in a form of a standard workstation or a personal computer. The host may include a central processing unit (CPU) 11, memory 12, and internal storage disc drive 13):

determining that data protection is to be enabled for the data object to provide for a restore of the data object (Kano '107: [0124]; In case of “Start Before JNL” action, JNL manager makes a point in time copy (PIT) data of Primary LDEV to JNL manager suspends 10 from host, turns on the protection mode 65 in FIG. 5 and writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. [0178]; Regarding restore operation, the DBA requests an image which is taken on hot backup mode to storage subsystem via agent's API. [0179]-[0180]; To select before or after journal, the JNL manager selects a before JNL if the requested number is below image's sequence number. Also the JNL manager selects after JNL if the requested sequence number is above it. For example (FIG. 21), there is an image 341 which is mapped to VLU has 26 as sequence number. If DBA wants to restore 40 as sequence number in SCN 11, JNL Manager selects the After JNL. On the other hand, if DBA wants to restore 23 as sequence number in SCN 9, JNL Manager selects the Before JNL); and

 	in response to the determining that data protection is to be enabled for the data object (Kano '107: [0124]; In case of “Start Before JNL” action, JNL manager makes a point in time copy (PIT) data of Primary LDEV to Base LDEV. After PIT, JNL manager suspends 10 from host, turns on the protection mode 65 in FIG. 5 and writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application),

 	initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See [0048]; mapped logical device (LDEV) including target LUs and CMD DEV into the defined consistency group. See [0115]; CMD DEV is listed on CMD DEV 85 in table 25}), wherein

 	a particular record of the one or more records indicating a particular write of the respective writes comprises: one or more before-values for the data object modified by the particular write (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}); and

 	one or more after-values for the data object modified by the particular write (Kano '107: [0130]; In case of “End After JNL” action, JNL manager suspends 10 journaling. JNL manager turns off the protection mode 64 in FIG. 5 and writes header and footer information as the marker which is “End After JNL” on the JNL LDEV.  JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}).  

Kano '107 does not explicitly teach storing a data object at a network-accessible service.

	However, Sim-Tang teaches storing a data object at a network-accessible service (Sim-Tang: Col 9, lines 62-67; As mentioned above, a database server may serve one or more databases. In some database servers, system tables (for storing database control and configuration information) may be stored as separate databases Col 25, lines 39-40; A database server may serve one database ( e.g., Oracle) or multiple databases (e.g., MS SQL). Col 25, lines 44-47; In particular, in the DMS, objects and object versions can be are versioned. The model shows that, for DB2 and DB3, only captured and indexed to form a continuous history as illustrated in FIGS. 12, 13 and 14, each of which represent a consistency model. Col 25, lines 50-57; storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery {Examiner correlates the data object such as the table});

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano '107 (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (Sim-Tang: Col 6, lines 59-63). In addition, the references (Kano '107 and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano ‘107 and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.
	Regarding claim 23, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches comprising performing, at the one or more computing devices: in response to determining that the data object is to be restored, restoring the data object using at least a portion of the journal and a snapshot of the data object (Sim-Tang: Col 25, lines 57-62; The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Generating indices for a group of associated databases (e.g., when a checkpoint or snapshot occurs) serves to preserve a group consistency state for recovery or other purposes. Col 29, lines 28-37; If there are queuing, caching, and that binary data updates are delayed and sent after the actual SNAPSHOT and database internal CHECKPOINT event... When END-CHECKPOINT is received, step 3520 handles it by immediately versioned ( closed the active version) and indexed the database, the binary, and control file objects. A new version of all these objects is created and ready to capture new changes after the checkpoint. Col 30, lines 58-64; Once a database history is captured and indexed in the DMS continuous object store, a point-in-time data state can be traversed…traversing the data state at any point-in-time in the past allows the DMS to recover a corrupted database or missing database information).  

	Regarding claim 24, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches further comprising performing, at the one or more computing devices: inserting, into the journal, one or more time marker records (Sim-Tang: Col 6, lines 39-43; When update requests are received, the updates are first entered into the log files in the form of a redo journal (this is known as write-ahead log), and the actual binary data modifications occur in the system memory, which may be flushed into the binary files. Col 6, lines 55-58; When the updates of a database are flushed into the binary files, a marker is entered into the database log. In some databases, there may be a separate checkpoint files for recording additional checkpoint information); and 

restoring the data object, wherein the restoring comprises examining the one or more time marker records (Sim-Tang: Col 7, lines 2-6; When there are pending transactions during checkpoint, a journal of undo entries may also be entered into the log prior to the checkpoint marker for rolling back those transactions in case the database state has to be restored to that checkpoint in the future. Col 26, lines 48-58; During recovery time, the other databases must take a closest database version and roll forward their journal up to the journal version to recover to a particular checkpoint or snapshot. For example, to recover DB2 to 3141 d, DB2-V2 can be used as a baseline, If transactions are indexed individually, any point-in-time recovery can be achieved).  

	Regarding claim 25, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches further comprising performing, at the one or more computing devices: in response to the determining that data protection is to be enabled for the data object, initiating creation of one or more snapshots of the data object (Sim-Tang: Col 17, lines 54-55; A database object has a set of binary files, control files, and write-ahead log files. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304. Col 27, lines 61-67; DMS Database Object Creation Process This process handles CREATE events. The process in FIG. 15 is for creating database objects. Database objects are created during initial upload and during regular protection time when a new database is added to the protected server, or when a new database file (binary, log, or control file) or a storage device is added.  Col 28, lines 1-3; A database administrator can also add new transaction tracking with DMS, in which case, new journal group and record file object may be added).  

	Regarding claim 28, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
performing, at the one or more computing devices: storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored (Sim-Tang: Col 17, lines 3-5; It may provide time sequence as index to coordinate the journal activities across all its database instances to ensure recovery consistent across multiple databases.
Properties ofClsDBDataSourceDescriptions
ID
Its own GUID
Name
Name of the data source


DateTimeCreated
Timestamp when this data source container is create



Status
Active, archived


EventTags
List of entries with event and timestamp.


Col 17, lines 44-48; Alternatively, one can version some of the properties such as DB server name, DB model, DB version, DB checkpoint timeout, ProtectedDateTime, ArchivedDateTime, and Children so that these configuration changes are recorded in time); and 

restoring the data object, wherein said restoring comprises examining the timestamp (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

	Regarding claim 29, Kano '107 teaches a system, comprising: one or more computing devices (Kano '107: [0038]; The hardware of the host 10 may be implemented in a form of a standard workstation or a personal computer. The host may include a central processing unit (CPU) 11); wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to (Kano '107: [0038]; The hardware of the host 10 may be implemented in a form of a standard workstation or a personal computer. The host may include a central processing unit (CPU) 11): determine that data protection is to be enabled for the data object to provide for a restore of the data object (Kano '107: [0124]; In case of “Start Before JNL” action, JNL manager makes a point in time copy (PIT) data of Primary LDEV to Base LDEV. After PIT, JNL manager suspends 10 from host, turns on the protection mode 65 in FIG. 5 and writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. [0178]; Regarding restore operation, the DBA requests an image which is taken on hot backup mode to storage subsystem via agent's API. [0179]-[0180]; To select before or after journal, the JNL manager selects a before JNL if the requested number is below image's sequence number. Also the JNL manager selects after JNL if the requested sequence number is above it. For example (FIG. 21), there is an image 341 which is mapped to VLU has 26 as sequence number. If DBA wants to restore 40 as sequence number in SCN 11, JNL Manager selects the After JNL. On the other hand, if DBA wants to restore 23 as sequence number in SCN 9, JNL Manager selects the Before JNL); and

in response to the determination that data protection is to be enabled for the data object (Kano '107: [0124]; In case of “Start Before JNL” action, JNL manager makes a point in time copy (PIT) data of Primary LDEV to Base LDEV. After PIT, JNL manager suspends 10 from host, turns on the protection mode 65 in FIG. 5 and writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application) , 

initiate insertion, into a journal, of one or more records indicating respective writes directed to the data object (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See [0048]; mapped logical device (LDEV) including target LUs and CMD DEV into the defined consistency group. See [0115]; CMD DEV is listed on CMD DEV 85 in table 25}); wherein

a particular record of the one or more records indicating a particular write of the respective writes comprises: one or more before-values for the data object modified by the particular write (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}); and 

one or more after-values for the data object modified by the particular write (Kano '107: [0130]; In case of “End After JNL” action, JNL manager suspends 10 journaling. JNL manager turns off the protection mode 64 in FIG. 5 and writes header and footer information as the marker which is “End After JNL” on the JNL LDEV.  JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}).  

Kano '107 does not explicitly teach storing a data object at a network-accessible service.

However, Sim-Tang teaches store a data object at a network-accessible service (Sim-Tang: Col 9, lines 62-67; As mentioned above, a database server may serve one or more databases. In some database servers, system tables (for storing database control and configuration information) may be stored as separate databases Col 25, lines 39-40; A database server may serve one database ( e.g., Oracle) or multiple databases (e.g., MS SQL). Col 25, lines 44-47; In particular, in the DMS, objects and object versions can be are versioned. The model shows that, for DB2 and DB3, only captured and indexed to form a continuous history as illustrated in FIGS. 12, 13 and 14, each of which represent a consistency model. Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano '107 (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (Sim-Tang: Col 6, lines 59-63). In addition, the references (Kano '107 and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano ‘107 and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.

	Regarding claim 30, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the data object (Sim-Tang: Col 25, lines 57-62; The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Generating indices for a group of associated databases (e.g., when a checkpoint or snapshot occurs) serves to preserve a group consistency state for recovery or other purposes. Col 29, lines 28-37; If there are queuing, caching, and that binary data updates are delayed and sent after the actual SNAPSHOT and database internal CHECKPOINT event... When END-CHECKPOINT is received, step 3520 handles it by immediately versioned ( closed the active version) and indexed the database, the binary, and control file objects. A new version of all these objects is created and ready to capture new changes after the checkpoint. Col 30, lines 58-64; Once a database history is captured and indexed in the DMS continuous object store, a point-in-time data state can be traversed…traversing the data state at any point-in-time in the past allows the DMS to recover a corrupted database or missing database information).  

	Regarding claim 31, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: insert, into the journal, one or more time marker records (Sim-Tang: Col 6, lines 39-43; When update requests are received, the updates are first entered into the log files in the form of a redo journal (this is known as write-ahead log), and the actual binary data modifications occur in the system memory, which may be flushed into the binary files. Col 6, lines 55-58; When the updates of a database are flushed into the binary files, a marker is entered into the database log. In some databases, there may be a separate checkpoint files for recording additional checkpoint information); and

examine the one or more time marker records to restore the data object (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

	Regarding claim 32, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to the determining that the data protection is to be enabled for the data object, initiate creation of one or more snapshots of the data object (Sim-Tang: Col 17, lines 54-55; A database object has a set of binary files, control files, and write-ahead log files. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304. Col 27, lines 61-67; DMS Database Object Creation Process This process handles CREATE events. The process in FIG. 15 is for creating database objects. Database objects are created during initial upload and during regular protection time when a new database is added to the protected server, or when a new database file (binary, log, or control file) or a storage device is added.  Col 28, lines 1-3; A database administrator can also add new transaction tracking with DMS, in which case, new journal group and record file object may be added).  

	Regarding claim 33, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining a restoration response time of the data object, initiate creation of at least one snapshot of the data object (Sim-Tang: Col 28, lines 50-55; As shown in earlier sections, when a database snapshot is created, or when a database server performs an internal checkpoint (memory flush) a full consistent database is captured and versioned. During which all the binary and control files, all the log groups, and the log and log record files of a database are versioned. Col 28, lines 62-67 and Col 29, lines 1-2; Also, as indicated in earlier section, between two database versions, real-time log can be tracks (e.g.: L3-V2 of diagram 3000, 3219, 3229 of diagram 3200) in such a way that when a point-in-time recovery is necessary, a previous database version prior to the recovery point, along with the additional log entries happen after the database version but up to the recovery point can be combined to reconstruct database).  

	Regarding claim 34, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that data protection for the data object is to be disabled, terminating insertion, into the journal, of records indicating respective writes directed to the data object (Sim-Tang: Col 30, lines 24-29; When DMS host driver detects the database deletion event, it sends a TERMINATION event to the DMS. In step 3610, when database TERMINATION event is received, the last version of the database and all its binary and control files, all its journal groups and their log and record files are all closed).  
	Regarding claim 35, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: store, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored (Sim-Tang: Col 17, lines 3-5; It may provide time sequence as index to coordinate the journal activities across all its database instances to ensure recovery consistent across multiple databases.

Properties ofClsDBDataSourceDescriptions
ID
Its own GUID
Name
Name of the data source


DateTimeCreated
Timestamp when this data source container is create



Status
Active, archived


EventTags
List of entries with event and timestamp.


Col 17, lines 44-48; Alternatively, one can version some of the properties such as DB server name, DB model, DB version, DB checkpoint timeout, ProtectedDateTime, ArchivedDateTime, and Children so that these configuration changes are recorded in time); and

restore the data object, wherein said restoring comprises examining the timestamp (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

	Regarding claim 36, Kano '107 teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to (Kano '107: [0038]; The host 10 may include an operating system (OS) executing on a hardware platform of the host 10. The hardware of the host 10 may be implemented in a form of a standard workstation or a personal computer. The host may include a central processing unit (CPU) 11, memory 12, and internal storage disc drive 13): 

determine that data protection is to be enabled for the data object to provide for a restore of the data object (Kano '107: [0124]; In case of “Start Before JNL” action, JNL manager makes a point in time copy (PIT) data of Primary LDEV to Base LDEV. After PIT, JNL manager suspends 10 from host, turns on the protection mode 65 in FIG. 5 and writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. [0178]; Regarding restore operation, the DBA requests an image which is taken on hot backup mode to storage subsystem via agent's API. [0179]-[0180]; To select before or after journal, the JNL manager selects a before JNL if the requested number is below image's sequence number. Also the JNL manager selects after JNL if the requested sequence number is above it. For example (FIG. 21), there is an image 341 which is mapped to VLU has 26 as sequence number. If DBA wants to restore 40 as sequence number in SCN 11, JNL Manager selects the After JNL. On the other hand, if DBA wants to restore 23 as sequence number in SCN 9, JNL Manager selects the Before JNL); and

 in response to the determination that data protection is to be enabled for the data object, initiate insertion, into a journal, of one or more records indicating respective writes directed to the data object (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See [0048]; mapped logical device (LDEV) including target LUs and CMD DEV into the defined consistency group. See [0115]; CMD DEV is listed on CMD DEV 85 in table 25}), wherein 

a particular record of the one or more records indicating a particular write of the respective writes comprises: one or more before-values for the data object modified by the particular write (Kano '107: [0124]; writes header and footer information as the marker including “Start Before JNL” as CDP action, attribute, comment from application. JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in the header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}); and 

one or more after-values for the data object modified by the particular write (Kano '107: [0130]; In case of “End After JNL” action, JNL manager suspends 10 journaling. JNL manager turns off the protection mode 64 in FIG. 5 and writes header and footer information as the marker which is “End After JNL” on the JNL LDEV.  JNL manager also writes with incremented sequence number, CMD type, CDP action, attribute and comment if there is in header and footer information to JNL LDEV {See also [0083], “…CDP action if the CMD type is marker”}).  

Kano '107 does not explicitly teach storing a data object at a network-accessible service.

However, Sim-Tang teaches store a data object at a network-accessible service (Sim-Tang: Col 9, lines 62-67; As mentioned above, a database server may serve one or more databases. In some database servers, system tables (for storing database control and configuration information) may be stored as separate databases Col 25, lines 39-40; A database server may serve one database ( e.g., Oracle) or multiple databases (e.g., MS SQL). Col 25, lines 44-47; In particular, in the DMS, objects and object versions can be are versioned. The model shows that, for DB2 and DB3, only captured and indexed to form a continuous history as illustrated in FIGS. 12, 13 and 14, each of which represent a consistency model. Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano '107 (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (Sim-Tang: Col 6, lines 59-63). In addition, the references (Kano '107 and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano ‘107 and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.
	Regarding claim 37, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the data object (Sim-Tang: Col 25, lines 57-62; The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Generating indices for a group of associated databases (e.g., when a checkpoint or snapshot occurs) serves to preserve a group consistency state for recovery or other purposes. Col 29, lines 28-37; If there are queuing, caching, and that binary data updates are delayed and sent after the actual SNAPSHOT and database internal CHECKPOINT event... When END-CHECKPOINT is received, step 3520 handles it by immediately versioned ( closed the active version) and indexed the database, the binary, and control file objects. A new version of all these objects is created and ready to capture new changes after the checkpoint. Col 30, lines 58-64; Once a database history is captured and indexed in the DMS continuous object store, a point-in-time data state can be traversed…traversing the data state at any point-in-time in the past allows the DMS to recover a corrupted database or missing database information).  

	Regarding claim 38, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
.storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: insert, into the journal, one or more time marker records (Sim-Tang: Col 6, lines 39-43; When update requests are received, the updates are first entered into the log files in the form of a redo journal (this is known as write-ahead log), and the actual binary data modifications occur in the system memory, which may be flushed into the binary files. Col 6, lines 55-58; When the updates of a database are flushed into the binary files, a marker is entered into the database log. In some databases, there may be a separate checkpoint files for recording additional checkpoint information); and

 	examine the one or more time marker records to restore the data object (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

	Regarding claim 39, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to the determining that the data protection is to be enabled for the data object, initiate creation of one or more snapshots of the data object (Sim-Tang: Col 17, lines 54-55; A database object has a set of binary files, control files, and write-ahead log files. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304. Col 27, lines 61-67; DMS Database Object Creation Process This process handles CREATE events. The process in FIG. 15 is for creating database objects. Database objects are created during initial upload and during regular protection time when a new database is added to the protected server, or when a new database file (binary, log, or control file) or a storage device is added.  Col 28, lines 1-3; A database administrator can also add new transaction tracking with DMS, in which case, new journal group and record file object may be added).  

	Regarding claim 40, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining a restoration response time of the data object, initiate creation of at least one snapshot of the data object (Sim-Tang: Col 28, lines 50-55; As shown in earlier sections, when a database snapshot is created, or when a database server performs an internal checkpoint (memory flush) a full consistent database is captured and versioned.  the log and log record files of a database are versioned. Col 28, lines 62-67 and Col 29, lines 1-2; Also, as indicated in earlier section, between two database versions, real-time log can be tracks (e.g.: L3-V2 of diagram 3000, 3219, 3229 of diagram 3200) in such a way that when a point-in-time recovery is necessary, a previous database version prior to the recovery point, along with the additional log entries happen after the database version but up to the recovery point can be combined to reconstruct database).  

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2007/0245107 issued to Yoshiki Kano (hereinafter as "Kano '107") in view of U.S Patent 8,712,970 issued to Siew Yong Sim-Tang (hereinafter as "Sim-Tang") in further view of U.S Patent Application Publication 2007/0294274 issued to Yoshiki Kano (hereinafter as “Kano ‘274”).

	Regarding claim 41, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Kano '107 and Sim-Tang does not explicitly teach storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to the determining that data protection for the data object is to be enabled, verify that the data object has been configured for automated snapshot generation.

	Kano ‘274 teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to the determining that data protection for the data object is to be enabled, verify that the data object has been configured for automated snapshot generation (Kano:[0211]; At step 208, the consistency manager requests the journal manager to search the footer records on the slave journal volume for the attribute, in order to verify whether there is the attribute marker on slave journal volume).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano '107 (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service) to further include the teachings of Kano ‘274 (teaches 
to the determining that data protection for the data object is to be enabled, verify that the data object has been configured for automated snapshot generation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Kano ‘274). In addition, the references (Kano '107, Sim-Tang, and Kano ‘274) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano ‘107, Sim-Tang and Kano ‘274 are directed to restoring data and recovering based examining the metadata of the table.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2007/0245107 issued to Yoshiki Kano (hereinafter as "Kano '107") in view of U.S Patent 8,712,970 issued to Siew Yong Sim-Tang (hereinafter as "Sim-Tang") in further view of U.S Patent 8,572,091 issued to Sivasubramanian (hereinafter as "Sivasubramanian").

Regarding claim 26, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Kano '107 and Sim-Tang does not explicitly teach further comprising performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol.

Sivasubramanian teaches further comprising performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service (Sivasubramanian: Col 23, lines 19-27; For example, it may be used to insert an item in a table if it does not already exist in that table (according to the specified value of the primary key), or to replace an existing single item in a table if it has certain attribute values (e.g., a specified primary key). More specifically, in some embodiments this API may be used to completely replace all of the attributes of an existing item (except the  Col 23, lines 40-44; In some embodiments, the input parameters for a PutItem API may include a TableName (which may be a string comprising the name of the table in which to insert or replace an item), an Item parameter (which may map one or more attribute names to respective attribute values)), and

(b) inserting a record corresponding to the write request into the journal using a write-once protocol (Sivasubramanian: Col 23, lines 35-39; In other words, a request made using a non-conditional form of the PutItem API may insert a specified new item in a table exactly once, even if it is called multiple times with the same input parameter values).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano '107 (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service) to further include the teachings of Sivasubramanian (teaches performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Sivasubramanian: Col 56, lines 28-33). In addition, the references (Kano '107, Sim-Tang, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano ‘107, Sim-Tang and Sivasubramanian are directed to restoring data and recovering based examining the metadata of the table.

	Regarding claim 27, the modification of Kano '107 and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Kano '107 and Sim-Tang does not explicitly teach further comprising performing, at the one or more computing devices: in response to determining a change in size of the journal, initiating a creation of a snapshot of the data object; and utilizing the snapshot and at least a portion of the journal to restore the data object.
	
	Sivasubramanian teaches further comprising performing, at the one or more computing devices: in response to determining a change in size of the journal, initiating a creation of a snapshot of the data object (Sivasubramanian: Col 14, lines 9-16;	For example, in some embodiments, the system may be configured to monitor the state of the system hardware, any changes in service request throughput, any table size increases (or decreases), and/or any changes in the frequency or targets of incoming service requests, and to automatically (e.g., programmatically) scale, re-configure and/or repartition the table as needed or in response to an explicit service request received from a storage service client); and 

utilizing the snapshot and at least a portion of the journal to restore the data object (Sivasubramanian: Col 57, lines 31-36; when a service request to modify the replica data is received, it may be logged in the recovery log before being applied to the replica. In the case of a node failure or system crash, the changes logged in the recovery log may be reapplied to a previous snapshot or checkpoint of the replica data to recover the contents of the replica).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano '107 (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service) to further include the teachings of Sivasubramanian (teaches performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Sivasubramanian: Col 56, lines 28-33). In addition, the references (Kano '107, Sim-Tang, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano ‘107, Sim-Tang and Sivasubramanian are directed to restoring data and recovering based examining the metadata of the table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 7,801,866 issued to Kathuria et al. (hereinafter as “Kathuria”) teaches system crashes in which occurs during the commit process and that transactions may be lost during the log data not being available during recreation, thus allowing lazy commits to speed up processing. 
U.S Patent Application Publication 2002/0184239 issued to Mosher, JR, et al. (hereinafter as “Mosher”) teaches backing up primary nodes onto backup nodes where the primary nodes can originate in a distributed transaction and observe committed transactions

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
11/5/2021
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162